Citation Nr: 1739014	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to a rating for a low back disability in excess of 20 percent.

3.  Entitlement to higher initial ratings for right lower extremity radiculopathy in excess of 20 percent prior to May 10, 2013 and in excess of 40 percent beginning on this date.

4.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) prior to July 31, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1979 and July 1980 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) is from April 2010, January 2013, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the Veteran's appeal, the RO granted service connection for right lower extremity radiculopathy, and the Veteran has pursued claims for higher ratings for that disability.  Accordingly, the Board assumes jurisdiction of the initial ratings assigned for the Veteran's right lower extremity radiculopathy, as it is part and parcel of the his appeal of the initial rating assigned for his service-connected low back disability.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease & Injuries of the Spine, Note(1) (2016).

The Veteran requested a videoconference hearing, but canceled the hearing request in February 2017.

In July 2017, his representative was given an opportunity to offer additional argument in support of these claims, but no response was received.

The issues of a higher rating for a low back disability to include radiculopathy and entitlement to a TDIU prior to July 31, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's OSA as likely as not had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for OSA.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Since the decision below is a full grant of the benefit sought for service connection, it is unnecessary to discuss compliance with these duties.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. 1131 (West 2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis of sleep problems other than to show he complained of poor sleep in October 1983 due to foot problems.  See page 17 of STR - Medical.  

A December 2008 statement from G. H, however, who served with the Veteran from July 1981 to September 1984 reported that the Veteran was a very loud snorer in service and that this was known to himself and the chain of command.  He also recalled that the Veteran asked to be woken up if he snored, which G. H did on several occasions.  See page 47 of Medical Treatment Record - Non-Government Facility received January 2012.  The Board finds this statement to be competent, credible, and probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The evidence shows the Veteran has a current diagnosis of OSA.  See pages 19 and 23 of Medical Treatment Record - Non-Government Facility received November 2009.  The record also contains opinions of record that address its etiology, which are not in agreement.

On October 2012 VA examination, the clinician opined that the Veteran's OSA was less likely than not incurred in or caused by service.  Her rationale was that his service treatment records showed that on several occasions he had symptomatology consistent with rhinitis and upper respiratory infections.  An instance in which he reported feeling tired also indicated his entire family had the same symptoms.  On another occasion he reported lethargy along with other symptoms and was sent for counseling for coping problems.  She added that the service treatment records showed no symptomatology consistent with those known to be related to sleep apnea per a review of peer-reviewed medical journals.  These symptoms include reports of unrefreshed sleep, loud snoring, daytime sleepiness, falling asleep easily during the day, and gasping for air during sleep.  There was no mention of symptoms consistent with sleep apnea until the disorder was diagnosed in 2003.  

In December 2008, Dr. W.R, the Veteran's treating physician, offered an opinion in support of the claim.  He noted that he had been treating the Veteran since 2005 and reviewed his service treatment records.  After evaluating him, and reviewing his treatment records and the statement from G. H, the physician opined that the Veteran had sleep apnea in service.  See page 105 of Medical Treatment Record - Non-Government Facility received January 2012.  He submitted a similar statement and opinion in May 2009 wherein he opined that the Veteran's severe sleep apnea started during his service.  See page 3 of Medical Treatment Record - Non-Government Facility received November 2009.

Although the VA examiner offered a more thorough rationale for her opinion, she clearly did not take into consideration the lay statement regarding the Veteran's in-service snoring.  The VA examiner's omission of probative evidence diminishes the probative value of her opinion.  The private phyisican, on the other hand, did consider all probative evidence, but the rationale for his opinion was less thorough.  These opinions, therefore, are of equal probative value.  Resolving reasonable doubt in the Veteran's favor, as is required by law, service connection for OSA is granted.




ORDER

Service connection for OSA is granted.


REMAND

The Veteran most recently underwent a VA examination for his low back disability in July 2014.  The United States Court of Appeals for Veterans Claims (Court) recently held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that VA examinations of joints are required to record active and passive ranges of motion and to test the relevant joint in weight-bearing and nonweight-bearing.  Unfortunately, this VA examination does not fully meet these requirements.

Since right lower extremity radiculopathy is associated with the lumbar disability the examination will include neurological findings, so the issues are intertwined.  The TDIU issue is similarly intertwined with the matter of the ratings to be assigned for the lumbar disability and the right lower extremity radiculopathy, and with the Board's decision herein to grant service connection for OSA.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the additional development need, the RO will have the opportunity to obtain ongoing treatment records to add to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records since July 2016.

2.  Ask the Veteran to identify any non-VA treatment he has received for his low back disability and/or right lower extremity radiculopathy since June 2012.  Obtain completed releases for all medical providers identified and make reasonable efforts to obtain copies of these records.

3.  After all additional records are associated with the claims file, to the extent possible, provide the Veteran with an appropriate examination to determine the nature and severity of the service-connected lumbar disability and associated radiculopathy.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire. 

a) The examiner must comment upon any lower back pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) The examiner must specifically state, if present, the degree of impairment present in each lower extremity due to radiculopathy, which must be expressed as complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Consideration must also be given to the Veteran's reported symptoms.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016).

5.  After completing the above actions, review the record to ensure compliance with the directives of this remand, and undertake any other development as may be indicated as a consequence of the actions taken above.  Thereafter, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


